                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                        CRIMINAL NO.

                                                                DATE FILED:

ASHLEY MAISENHELDER                                             VIOLATIONS:
                                                                l8 U.S.C. S lll(a)(l) (Assaulting,
                                                                resisting, or impeding certain
                                                                officers or employees - 3 counts)

                                         INDICTMENT

                                          COUNT ONE

THE GRAND JURY CHARGES THAT:

       On or about August 24, 2019, in Philadelphia, in the Eastem District olPennsylvania,

defendant

                                  ASHLEY MAISENHELDER

forcibly assaulted, resisted, opposed, impeded, intimidated and interfered with an officer ofthe

United States, as designated in Title 18, United States Code, Section I I14, that is, United States

Park Ranger J.K., while J.K. was engaged in the performance of his official duties, and such acts

involved physical contact and attempted physical contact with J.K.

               In violation of Title 18, United States Code, Section 111(a)(1).
                                           COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:

       On or about Augtst24,2019, in Philadelphia, in the Eastem District ofPennsylvania,

defendant

                                 ASHLEY MAISENHELDER

forcibly assaulted, resisted, opposed, impeded, intimidated and interfered with an officer ofthe

United States, as desig ated in Title i 8, United States Code, Section   11   14, that is, United States

Park Ranger G.D., while G.D. was engaged in the performance of his official duties, and such

acts involved physical contact with G.D.

               In violation of Title 18, United States Code, Section l1l(aX1).
                                         COUNT THREE

 THE GRAND JURY FURTHER CIIARGES THAT:

        On or about   Aug\st24,2019, in Philadelphia, in the Eastern District ofPennsylvania,

 defendant

                                   ASHLEY MAISENHELDER

 forcibly assaulted, resisted, opposed, impeded, intimidated and interfered with an offrcer ofthe

 United States, as designated in Title 18, United States Code, Section I 114, that is, United States

 Park Ranger M.L., while M.L. was engaged in the performance of his      official duties, and such

 acts involved physical contact with M.L.

                In violation of Title 18, United States Code, Section 111(a)(1).


                                                       A TRUE BILL:




                                                       GRAND JURY FOREPERSON




 --'),..=---'---..
/wtLLtRrr.[ M. McswAr${'
                                  fr,-
 United States Attomey    l,/
